932 F.2d 963Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lynwood E. FONVILLE, Sr., Katrina B. Fonville, Plaintiffs-Appellants,v.U.S. DEPARTMENT OF HOUSING & URBAN DEVELOPMENT, SovranMortgage Corporation, Defendants-Appellees.
No. 90-1117.
United States Court of Appeals, Fourth Circuit.
Submitted March 12, 1991.Decided May 13, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-90-472-3-CV)
Lynwood E. Fonville, Sr., and Katrina B. Fonville, appellants pro se.
Robert William Jaspen, Office of the United States Attorney, Anton Joseph Stelly, Thompson, Smithers, Newman & Wade, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Lynwood E. and Katrina B. Fonville appeal the decision of the district court upholding the refusal of the Secretary of Housing and Urban Development to accept assignment of the mortgage of their home.  A review of the record reveals that the Secretary's decision was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law.  Further, the Secretary did not exceed his authority in reaching his decision, and applicable procedures were followed.    See Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 416-17 (1971);  Western & S. Life Ins. Co. v. Smith, 859 F.2d 407, 410-11 (6th Cir.1988).  We accordingly affirm.


2
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.